Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

RF CONNECTOR COMPRISING A FLAT CENTRAL CONTACT WITH FORK SHAPED ENDS APPLICABLE FOR USE IN A BOARD TO BOARD CONNECTOR

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the first and second receptacles and respective circuit boards and the structural relationship of one end fixed in the first receptacle and the other end floating in the second receptacle must be shown or the features cancelled from claims 13 and 14.                        See MPEP § 608.02(d)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.







Claims 1- 6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gartmann WO 2017/194715 where (US 10,658,803) will be used for citation purposes in view of Lee (US 9,799,969).

With respect to Claim 1; Gartmann shows a connector 1, intended to transmit radio frequency RF signals, of longitudinal axis X [Col. 1, lines 15-18], comprising:  a central contact 4 under the form of an elongated flat strip [Fig. 3] which at least one of its ends is shaped as a fork 7 with two flexible branches for receiving a contact pin 20 of a complementary connector 17, the two flexible branches of the fork 7 being configured to apply a contact force to the contact pin [Fig. 2];  at least one solid insulating structure 5 in which the central contact 4 is mechanically retained [Fig. 4], one of its ends                   [Fig. 4 – 12] of the insulating structure 5 being configured to let the two flexible branches [of 7] to move freely radially and to guide the contact pin 20 while enabling its swivelling when inserted into the cavity defined by the fork [Fig. 2].  
	Although Gartmann shows the two flexible branches of the fork define inwardly a cavity extending along the axis X, the complimentary contact pin is not received in the cavity defined by the flexible branches of the fork.
	Lee shows an analogous central contact 100 in the form of an elongated flat strip with its ends comprising two flexible branches 21 defining a cavity 22 within which a contact pin 200 of a complimentary connector is received [Fig. 8].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the flexible branches of the connector shown by Gartmann are capable of receiving a contact pin as shown by Lee, therefore the prior art structure is capable of performing the intended use as substantiated by Lee and as such, reads on the claim.

Regarding claims 2-6 and 10-16 which depend either directly or indirectly from Claim 1, which is unpatentable over Gartmann (US 10,658,803)  in view of Lee (US 9,799,969) has been discussed above.         

With respect to Claim 2; Gartmann shows the central contact 4 is a symmetric structure with each of its two ends shaped as a fork [Fig. 3], the connector 1 comprising two solid insulating structures 5a, 5b, one of the ends [Fig. 4 – 12] of each of the two insulating structures being configured to let the two flexible branches 7 of one of the ends of the central contact 4 to move freely radially and enabling swiveling of the complementary connector 17. 
Lee shows the two flexible branches 21 of one of the ends of the central           contact 100 to move freely radially [Figs. 8, 10 and 12] and to guide the contact pin 200 of one complementary connector [Fig. 8] while enabling its swivelling when inserted into the cavity defined by the fork 20.

With respect to Claim 3; Gartmann shows the inward cavity of the fork 7 is shaped as a frusto-conical [Fig. 4].
	Lee shows the inward cavity 22 of the fork [formed by 21] is shaped as a frusto-conical [Fig. 1] in order to allow the swiveling of the contact pin 200 of the complementary connector [Fig. 8].

With respect to Claim 4; Gartmann shows the inner cavity of the insulating structure 5 is shaped with an inner volume [Fig. 2] to allow the free displacement of the branches of the fork 7, in order to let it possible the swiveling of the contact pin 20 of the complementary connector 17.  


With respect to Claim 5; Gartmann shows the central contact 4 is made of a piece of cut flat metal [Col. 6, lines 20-22] made of an elastic material [Col. 6, lines 25-27].  

With respect to Claim 6; Gartmann shows each branch 21 of the fork having an inner surface [Fig. 4].
	However Gartmann does not show the inner surface of the end of each branch of the fork having a V-shaped groove or arc surface.
	Lee shows [Fig. 3131] the inner surface of the end of each branch of the fork having a V-shaped groove or arc surface 216.

With respect to Claim 10; Gartmann shows the central contact 4 has at least one outer projection [Fig. 4 – 11]  called harpoon, which is mechanically retained into an inner groove 6 of the solid insulating structure 5.  

With respect to Claim 11; Gartmann shows an outer contact 3 forming a body                 [Col. 5, lines 63-65] in which the solid insulating structure 5 is mechanically retained.  

With respect to Claim 12; Gartmann shows the outer contact 3 is slotted [forming 27] at least one of its ends, defining contact petals [Col. 6, lines 44-47].    

With respect to Claims 15 and 16; Gartmann teaches the central contact 4 is made of metal [Col. 6, lines 20-23] and the outer contact 3 is conductive [Col. 5, lines 63-65]; 
and Lee teaches the analogous central contact 100 is made of metal [Col. 3, lines 2-3], however neither Gartmann nor Lee teach a specific metal.       

Official Notice is taken that both the concept and advantages of a copper alloy     are well known and expected in the electro-mechanical arts.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a copper alloy for its material properties including and not limited to, conductivity, strength, resilience, corrosion resistance, cost and availability.   Improvement involving material choice within an existing device does not involve a unique challenge for one of ordinary skill in the art.
Claims 15 and 16 are unpatentable as obvious under 35 U.S.C. 103 because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element, metal, for another, beryllium copper.

With respect to Claims 13 and 14; Gartmann teaches the connector 1 is intended to link two printed circuit boards [Col. 1, lines 13-23] and [Col. 2, lines 7-14].

Allowable Subject Matter
Claims 7-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 7;  allowability resides at least in part with the prior art not showing or fairly teaching a connector comprising an elongated flat central contact with an end shaped like a fork with two flexible branches; with the central contact mechanically retained within a solid insulating structure such that the end of the fork branches are located in the same plane as the end face of the solid insulating structure in conjunction with ALL the remaining limitations within claims 1 and 7.

Regarding claim 8;  allowability resides at least in part with the prior art not showing or fairly teaching a connector comprising an elongated flat central contact with an end shaped like a fork with two flexible branches; with the central contact mechanically retained within a solid insulating structure which has a substantially cylindrical cavity with two radially extending opposing slots within which one of the two branches are arranged and free to move within the respective slot in conjunction with ALL the remaining limitations within claims 1 and 8.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833